ORDER
CHARLES P. WRIGHT, II of BOONTON, who was admitted to the bar of this State in 1980, having pleaded guilty to an indictment charging him with aggravated sexual assault, a crime of the first degree, in violation of N.J.S.A. 2C:14-2a(2), and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), CHARLES P. WRIGHT, II, is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that CHARLES P. WRIGHT, II, be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that CHARLES P. WRIGHT, II, comply with Rule 1:20-20 dealing with suspended attorneys.